


Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into on February 2, 2015, by
and between Christopher P. Eldredge (“Executive”), DuPont Fabros Technology,
Inc., a Maryland corporation (the “Company”), and DF Property Management LLC, a
Delaware limited liability company (the “LLC”) and an indirect subsidiary of the
Company.
The LLC (and the Company, either directly or through one of its subsidiaries)
desires to employ Executive as President and Chief Executive Officer of the
Company. In connection with such employment and the appointment of Executive to
the office of President and Chief Executive Officer of the Company, the Company
and the LLC desire to set forth the terms of Executive’s employment and provide
Executive specified severance benefits upon the termination of Executive’s
employment under certain circumstances and certain adverse changes to his
employment.
Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:
1.
Term.



The Company and the LLC shall employ Executive, and Executive hereby accepts
such employment, for a term under this Agreement that shall commence on
February 17, 2015 (“Effective Date”) and end on the third anniversary of such
date, specifically February 17, 2018, unless sooner terminated in accordance
with the provisions of Section 4 (the period during which Executive is employed
hereunder being hereinafter referred to as the “Term”).
2.
Duties.



2.1    Service as an Employee. Executive, in his capacity as President and Chief
Executive Officer, shall faithfully perform for the Company and the LLC the
duties of said office and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Company’s board of directors or similar governing body of
the Company (the “Board”) (including the performance of services for, and
serving on the board of directors of, any subsidiary or affiliate of the Company
without any additional compensation). Executive shall devote substantially all
of Executive’s business time and effort to the performance of Executive’s duties
hereunder, provided that in no event shall this sentence prohibit Executive from
(i) performing personal and charitable activities, (ii) delivering lectures at
educational institutions or professional or corporate associations, (iii)
managing personal investments and affairs, (iv) with the prior consent of the
Board participating as a director of any organization that is not engaged in the
acquisition, development and operation of data centers, or (v) any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with Executive’s duties for the Company and the LLC. The
Board may delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board (the “Compensation Committee”), except for
any action required to be taken by the Board under the first sentence of this
Section 2.1 or under Section 2.2. Executive’s principal place of employment
shall be at the principal executive offices of the Company in Washington, D.C.
or in such other location in the Washington, D.C. metropolitan area to which the
Company may from time to time relocate its principal executive offices.
2.2    Service as Director. The Company anticipates that the Board will consider
Executive’s appointment as a member of the Board on or before the Effective
Date, and Executive agrees to serve as a director of the Company. Thereafter the
Company agrees that the Executive shall be nominated for




--------------------------------------------------------------------------------




election as a director of the Company at each annual meeting of the Company’s
stockholders or other meeting of the Company’s stockholders at which directors
are elected. Any failure by the Board to nominate the Executive for election as
a director of the Company in accordance with this Section shall be deemed a
material breach by the Company of this Agreement and shall also constitute Good
Reason for the Executive to resign in accordance with Section 4.4 of this
Agreement, other than any such failure that occurs in connection with the
expiration of the Term.
3.
Compensation.



3.1    Salary. The Company shall pay Executive during the Term an annual salary
at the rate of four hundred fifty thousand dollars ($450,000) per annum (the
“Base Salary”), payable in accordance with the Company’s payroll policies
applicable to its employees, and subject to such deductions and withholdings
approved by Executive or as required by law. The Base Salary may be increased,
but not decreased, annually by an amount as may be approved by the Board or the
Compensation Committee, and, upon such increase, the increased amount shall
thereafter be deemed to be the Base Salary for purposes of this Agreement.
3.2    Short-Term (Cash) Incentive Compensation. Executive shall be eligible to
participate in the Company’s 2015 Short-Term (Cash) Incentive Compensation Plan
and any subsequent short-term incentive compensation plan adopted by the
Compensation Committee from time to time, subject to the terms and conditions of
the applicable plan and any applicable award agreement, as determined by the
Compensation Committee in its sole discretion. Any such cash payment under such
plan will be paid within 2½ months after the end of the calendar year to which
the cash payment relates. Executive’s target payment under any such plan shall
be equal to 100% of the Base Salary (the “Target Bonus”). With respect to
calendar year 2015, Executive shall be eligible to receive a prorated payment
under the Company’s 2015 Short-Term (Cash) Incentive Compensation Plan,
calculated as the payment that would have been paid to Executive for the entire
calendar year multiplied by a fraction, the numerator of which is equal to the
number of days Executive was employed by the Company during calendar year 2015
and the denominator of which is equal to 365.
3.3    Long-Term (Equity) Incentive Compensation. Executive shall be eligible to
participate in the Company’s 2015 Long-Term (Equity) Incentive Compensation Plan
and any subsequent long-term incentive compensation plan adopted by the
Compensation Committee from time to time, subject to the terms and conditions of
the applicable plan and any applicable award agreement, as determined by the
Compensation Committee in its sole discretion. Beginning in calendar year 2015,
Executive’s annual equity incentive target amount shall be at least equal to
seven hundred thousand dollars ($700,000) for each year during the Term.
3.4    Sign-on Awards. In consideration of Executive entering into this
Agreement and as an inducement to join the Company, on the Effective Date, the
Company shall:
(a)    pay to Executive, in a lump sum, two hundred thousand dollars ($200,000),
subject to such deductions and withholdings as required by law (the
“Section 3.4(a) Payment”); provided, however, that, if Executive is paid a cash
bonus or similar cash incentive or cash performance award (excluding amounts
related to his annual base salary or reimbursement of business expenses) by his
current employer (a “Current Employer Bonus”) following the date of this
Agreement, then Executive promptly will notify the Company that he has received,
and the amount of, the Current Employer Bonus and (i) if the Current Employer
Bonus was made prior to the Company making the Section 3.4(a) Payment, the
Section 3.4(a) Payment will be reduced by the amount of the Current Employer
Bonus, but in no event will the Section 3.4(a) Payment be reduced by an amount
greater than one hundred fifty thousand dollars ($150,000), and (ii) if the




--------------------------------------------------------------------------------




Current Employer Bonus was made after the Company made the Section 3.4(a)
Payment, Executive promptly will reimburse the Company an amount equal to the
Current Employer Bonus, net of any deductions and withholdings applied to the
Section 3.4(a) Payment when paid, but in no event will such reimbursement exceed
one hundred fifty thousand dollars ($150,000), so that, if Executive receives a
Current Employer Bonus, regardless of amount, the Section 3.4(a) Payment, as
adjusted under either subsection (i) or (ii) above, as applicable, will be an
amount of no less than fifty thousand dollars ($50,000), subject to such
deductions and withholdings as required by law; and
(b)    grant to Executive the number of restricted shares with a grant date fair
value equal to five hundred thousand dollars ($500,000), based on the average of
the opening and closing prices of the Company’s common stock on the Effective
Date. Such restricted shares shall vest ratably in annual installments over a
three year period and shall be subject to such other terms and conditions as set
forth in the award agreement, the form of which is attached hereto as Exhibit A.
3.5    Benefits. Executive shall be permitted during the Term to participate in
any group life, hospitalization or disability insurance plans, medical, dental,
vision and other health programs, 401(k) retirement savings plan, pension and
profit sharing plans and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that Executive is eligible
under the terms of such plans or programs. All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion. Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control. During the Term, Executive shall be provided with a
parking space at the principal executive offices of the Company.
3.6    Vacation. During the Term, Executive shall be entitled to (i) vacation of
twenty-five (25) working days per year, (ii) sick and personal leave available
to other senior executives of the Company generally, and (iii) holidays
recognized by the Company. Executive’s entitlement to vacation and sick and
personal leave will be subject to the Company’s accrual and carry-over rules
applicable to senior executives of the Company generally.
3.7    Expenses.
(a)    General. The Company will reimburse Executive for reasonable business
expenses in accordance with the Company’s standard expense reimbursement policy.
(b)    Relocation Expenses. The Company and Executive agree that Executive will
use reasonable efforts to relocate his primary residence from New York to the
Washington, DC metropolitan on or before September 1, 2015. In connection
therewith, the Company shall pay or reimburse Executive for all reasonable
out-of-pocket expenses actually incurred (and, in the case of reimbursement,
paid) by Executive in connection with such relocation, subject to the following:
(i)    The Company shall pay or reimburse Executive for the reasonable cost to
pack and move his household and personal effects; provided, however, that
Executive retains a reputable moving company and that the Company approves, in
its reasonable discretion, which approval shall not be unreasonably withheld,
delayed or conditioned, an estimate of the cost for such packing and move;
(ii)    The Company shall reimburse Executive for any real estate commissions
incurred in connection with the sale of his primary residence in New York;
provided,




--------------------------------------------------------------------------------




however, that the commission rate related thereto is reasonable and customary
for the immediate area in which his current residence is located;
(iii)    The Company shall reimburse Executive for up to two trips for Executive
and his family to visit and search for permanent housing in the Washington, DC
metropolitan area, which such costs shall include reasonable expenses for
travel, lodging, meals and local transportation; and
(iv)    The Company shall reimburse Executive for temporary living expenses
incurred between the Effective Date and the date that Executive relocates his
permanent residence from New York to the Washington, DC metropolitan area, not
to exceed the period from the Effective Date through September 1, 2015, which
such expenses shall include the reasonable cost of travel between his current
residence and the Washington, DC metropolitan area and temporary living
quarters, but shall not include the cost of meals or incidental costs of living.
4.
Termination Of Employment. The parties acknowledge that either Executive or the
Company may terminate Executive’s employment relationship at any time, with or
without Cause. The provisions in this Section govern the amount of compensation,
if any, to be provided to Executive upon termination of employment, and do not
alter this right to terminate.



4.1    Termination by the Company for Cause.
(a)    The Company shall have the right to terminate Executive’s employment with
the Company at any time for Cause by giving notice as described in Section 4.7
of this Agreement.
(b)    In the event that Executive’s employment is terminated for Cause,
Executive shall not receive a payment under any applicable short-term incentive
compensation plan for the year in which termination occurs, and shall not
receive any severance payments, or any other severance benefits or compensation,
except Executive shall be paid and become eligible for any Accrued Obligations.
(c)    “Accrued Obligations” means (i) any accrued but unpaid salary of
Executive through the date of termination, any bonuses or incentive compensation
awarded for which payments have been earned but have not yet been paid for years
ending prior to the year of termination, and any accrued vacation pay in
accordance with the Company’s vacation policies, all of which will be paid to
Executive no later than the Company’s first regularly scheduled payroll date
after the date of Executive’s termination from employment, and (ii) eligibility
for any benefit continuation or conversion rights provided by the provisions of
a Company benefit plan or by law.
(d)    “Cause” for termination shall mean Executive’s: (1) willful and continued
failure to substantially perform duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties and which
failure is not cured within thirty (30) days of receiving such notice; (2)
commission of an act of fraud or dishonesty resulting in economic or financial
injury to the Company or its subsidiaries or affiliates; (3) conviction of a
felony (other than a violation of traffic laws) or a crime involving moral
turpitude; (4) breach of any fiduciary duty owed to the Company which results in
economic or other injury to the Company or its subsidiaries or affiliates; (5)
gross misconduct in the performance of Executive's duties hereunder that results
in economic or other injury to the Company or its subsidiaries or affiliates
and, if the Board determines that such misconduct can be cured, the misconduct
is not cured as soon as reasonably practicable, but in no event more than




--------------------------------------------------------------------------------




thirty (30) days, after written notification is delivered to Executive by the
Board that specifically identifies the manner in which the Board believes that
Executive has committed such misconduct; (6) material breach of any of
Executive's other obligations under this Agreement which breach is not cured
within thirty (30) days after written notification is delivered to Executive by
the Board that specifically identifies the manner in which the Board believes
that Executive has breached any such duty; (7) violation of the Company’s Code
of Business Conduct and Ethics and, if the Board determines that such violation
can be cured, the violation is not cured as soon as reasonably practicable, but
in no event more than thirty (30) days, after written notification is delivered
to Executive by the Board that specifically identifies the manner in which the
Board believes that Executive has violated the Company’s Code of Business
Conduct and Ethics; (8) refusal to follow or implement a clear, reasonable and
legal directive of the Board which refusal to follow or implement is not cured
within thirty (30) days after written notification is delivered to Executive by
the Board that specifically identifies the manner in which the Board believes
that Executive has breached any such directive. For purposes of this provision,
no act or failure to act on Executive's part will be considered “willful” unless
it is done, or omitted to be done, in bad faith or without reasonable belief
that the action or omission was in the best interests of the Company.
Notwithstanding the foregoing, Executive’s employment will not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority the Board at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity to be heard before the Board), finding that, in the opinion of the
Board, Cause exists to terminate Executive's employment.
4.2    Resignation by Executive.
(a)    Executive may resign from Executive’s employment with the Company at any
time by giving notice as described in Section 4.7.
(b)    In the event that Executive resigns from Executive’s employment with the
Company, other than for Good Reason, Executive shall not receive a payment under
any applicable short-term incentive compensation plan for the year in which
termination occurs, and shall not receive any severance payments, or any other
severance benefits or compensation, except Executive shall be paid and become
eligible for any Accrued Obligations.
(c)    “Good Reason” for resignation shall mean the occurrence of any of the
following without Executive’s prior written consent: (i) The Company's
assignment of any duties materially inconsistent with Executive's position
(including status, office, titles and reporting requirements) as contemplated by
Section 2.1 hereof (ii) a material diminution in Executive’s position,
authority, duties or responsibilities; (iii) a change in the location of the
principal place where Executive is required to perform services under this
Agreement to a location that is more than fifty (50) miles from the location
where Executive is required to perform services hereunder on the Effective Date
or the assignment of Executive to any place of employment other than the
Company's headquarters; (iv) other than for across-the-board reductions
generally applicable to the Company’s senior executives, a greater than 5%
reduction by the Company in either (A) Executive’s then-current Base Salary or
(B) Executive’s then-current Target Bonus; (v) the failure of the Company to
obtain a written agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement which, for purposes of
this provision shall be a material breach of this Agreement; or (vi) any other
failure by the Company to perform any material obligation under, or breach by
the Company of any material provision of, this Agreement. Notwithstanding the
foregoing, any actions taken by the Company to accommodate a disability of
Executive (including a reduction in duties, functions or




--------------------------------------------------------------------------------




responsibilities, or the reassignment to a new position), pursuant to the Family
and Medical Leave Act (or other applicable law) shall not be a Good Reason for
purposes of this Agreement.
4.3    Termination by the Company Without Cause.
(a)    The Company shall have the right to terminate Executive’s employment with
the Company pursuant to this Section 4.3 at any time without Cause by giving
notice as described in Section 4.7. A termination pursuant to Sections 4.5 or
4.6 below is not a termination without Cause for purposes of this Section 4.3.
(b)    If Executive’s employment is terminated without Cause, then Executive
shall be paid and become eligible for any Accrued Obligations.
(c)    If Executive’s employment is terminated without Cause, then, subject to
Sections 4.12 and 4.13:
(i)    the Company shall pay to Executive an amount equal to twenty-four (24)
months of his then current Base Salary, plus an additional amount equal to one
hundred percent (100%) of Executive’s Target Bonus for the year in which the
termination occurs, less applicable withholdings and deductions, paid in a lump
sum on the Company’s first regular payroll date after the Release Date (as
defined below);
(ii)    if Executive timely elects (or his eligible dependents in the event that
Executive dies following such termination) and if Executive or his dependents
remain eligible for continued coverage under COBRA, the Company will reimburse
insurance premiums paid by Executive or his dependents under the Company’s group
health plan for the continuation of health care coverage under COBRA during the
eighteen (18) month period after the date of termination, provided that the
Company shall be required to reimburse only up to the amount of premiums it was
paying on behalf of Executive and his eligible dependents immediately prior to
the date of termination (and provided that such reimbursements shall cease if
Executive becomes eligible for benefits under a group health plan of another
employer).
(iii)    all stock options, common stock subject to forfeiture, restricted stock
units and other equity awards (other than equity awards that provide for vesting
based on other than service or employment (i.e., performance objectives)) held
by Executive at the time of his termination of employment that would have become
vested and exercisable or free from repurchase restrictions, as applicable,
during the twelve (12) month period commencing on the date of termination if
Executive had remained employed during such period shall become vested and
exercisable or free from such repurchase restrictions as of the Release Date;
provided, however, that the restricted shares granted to Executive pursuant to
Section 3.4(b) shall become fully vested and free from any repurchase
restrictions as of the Release Date. All other terms of such awards shall be
governed by the plans, programs, agreements and other documents pursuant to
which such equity awards were granted; and
(iv)    with respect to performance-based restricted stock, RSUs, other equity
awards and other long-term incentive awards (“Performance Units”), the
applicable performance period shall end on the date of such termination of
employment, and a pro rata number of applicable Performance Units at the
“target” performance level shall vest, based on a fraction, the numerator of
which is the number of days from the beginning of the applicable performance
period until the date of termination of Executive’s employment, and the
denominator of which is the total number of days in the applicable performance




--------------------------------------------------------------------------------




period. All other terms of such awards shall be governed by the plans, programs,
agreements and other documents pursuant to which such equity awards were
granted.
(d)    Executive shall not be entitled to receive a payment under any applicable
short-term incentive compensation plan for the year in which his or her
termination from employment occurs. If a termination without Cause occurs within
three (3) months before or twelve (12) months following a Change in Control, as
defined in Section 4.10 below, then the enhanced benefits described in
Section 4.10 will supersede the benefits described in this section.
(e)    Any damages caused by the termination of Executive’s employment without
Cause would be difficult to ascertain, and, therefore, the severance for which
Executive is eligible pursuant to this Section 4.3 in exchange for the Release
is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.
4.4    Resignation by Executive for Good Reason.
(a)    Provided that Executive has not previously been notified of the Company’s
intention to terminate Executive’s employment, Executive may resign from
employment with the Company for Good Reason by giving notice to the Company no
later than sixty (60) days after the initial occurrence of one of the events
specified in the definition of Good Reason that Executive intends to terminate
his employment for Good Reason on the thirtieth (30th) day following the
Company’s receipt of Executive’s notice if the Company has not cured the event
that gives rise to Good Reason before the end of such 30-day period. If
Executive does not resign within that 30-day period, then Good Reason shall no
longer exist based on the applicable event.
(b)    In the event that Executive resigns from employment for Good Reason other
than pursuant to Section 4.10, and subject to Sections 4.12 and 4.13, Executive
shall be eligible for the same payments and benefits as Executive would receive
under Section 4.3 and on the same conditions as if Executive had been terminated
by the Company without Cause and as set forth in Section 4.3, provided, however,
that, if a reduction in Base Salary or Target Bonus was the basis for
Executive’s resignation for Good Reason, then the Base Salary or Target Bonus in
effect before such reduction, as applicable, shall be used to calculate the
severance payment.
4.5    Termination by Virtue of Death or Disability of Executive.
(a)    In the event of Executive’s death while employed pursuant to this
Agreement, all obligations of the parties hereunder shall terminate immediately,
and Executive’s estate or beneficiaries shall not receive a payment under any
applicable short-term incentive compensation plan for the year in which his
termination from employment occurs, and shall not receive any severance payments
or any other severance benefits or compensation. The Company shall, pursuant to
its standard payroll policies, pay to Executive’s legal representatives any
Accrued Obligations.
(b)    Subject to applicable state and federal law, the Company shall have the
right, upon written notice to Executive, to terminate this Agreement based on
Executive’s Disability. Termination by the Company of Executive’s employment
based on “Disability” shall mean termination because Executive is unable due to
a physical or mental condition to perform the essential functions of his
position with or without reasonable accommodation for six (6) months in the
aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for such period. This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act, and other applicable law. In the event that Executive’s employment is
terminated based on Executive’s Disability, and subject to Sections 4.12 and
4.13 below, Executive will not receive severance payments, or any other
severance compensation or benefit, except that




--------------------------------------------------------------------------------




Executive shall receive payment in a lump-sum on the first regular payroll date
after the Release Date, subject to applicable withholding and deductions, of a
payment under any applicable short-term incentive compensation plan for the year
in which his termination from employment occurs, calculated by multiplying
Executive’s Target Bonus for the year of termination by a fraction, the
numerator of which is the number of days Executive was employed in the year of
termination (disregarding any period of Disability prior to being terminated
during that year) and the denominator of which is the total number of days in
the year of termination.
(c)    In the event that Executive’s employment is terminated based on
Executive’s Disability, then Executive shall be paid or become eligible for any
Accrued Obligations.
(d)    Notwithstanding anything to the contrary in this Section 4.5, in the
event (1) of Executive’s death while employed pursuant to this Agreement, or
(2) Executive’s employment is terminated based on Executive’s Disability,
(i)    At Company’s expense, if timely elected by Executive (or his eligible
dependents in the event of Executive’s death), insurance premiums will be paid
under the Company’s group health plan for the continuation of coverage for
Executive, his spouse, and dependents under COBRA during the eighteen (18) month
period after the date of death or termination;
(ii)    all stock options, common stock subject to forfeiture, restricted stock
units and other equity awards (other than equity awards that provide for vesting
based on other than service or employment (i.e., performance objectives)) held
by Executive at the time of his termination of employment that would have become
vested and exercisable or free from repurchase restrictions, as applicable,
during the twelve (12) month period commencing on the date of termination if
Executive had remained employed during such period shall become vested and
exercisable or free from such repurchase restrictions as of the Release Date.
All other terms of such awards shall be governed by the plans, programs,
agreements and other documents pursuant to which such equity awards were
granted; and
(iii)    with respect to Performance Units, the applicable performance period
shall end on the date of such termination of employment, and a pro rata number
of applicable Performance Units at the “target” performance level shall vest,
based on a fraction, the numerator of which is the number of days from the
beginning of the applicable performance period until the date of termination of
Executive’s employment, and the denominator of which is the total number of days
in the applicable performance period. All other terms of such awards shall be
governed by the plans, programs, agreements and other documents pursuant to
which such equity awards were granted.
4.6    Expiration of the Term. In the event that Executive’s employment is
terminated in connection with the expiration of the Term, Executive shall not
receive any payments, or any other severance benefits or compensation, except
Executive shall be paid or become eligible for any Accrued Obligations.
4.7    Notice; Effective Date of Termination.
(a)    Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:
(i)    immediately after the Company gives notice to Executive of Executive’s
termination, with or without Cause, unless the Company specifies a later date,
in which case, termination shall be effective as of such later date;
(ii)    immediately upon Executive’s death;




--------------------------------------------------------------------------------




(iii)    ten (10) days after the Company gives notice to Executive of
Executive’s termination on account of Executive’s Disability, unless the Company
specifies a later date, in which case termination shall be effective as of such
later date provided that Executive has not returned to the full time performance
of Executive’s duties prior to such date; or
(iv)    thirty (30) days after Executive gives written notice to the Company of
Executive’s resignation or immediately after the cure period set forth in
Section 4.4(a) expires in the case of a resignation for Good Reason, provided
that the Company may set a termination date at any time between the date of
notice and the date of resignation, in which case Executive’s resignation shall
be effective as of such other date. Executive will receive Base Salary through
any required notice period.
(b)    In the event that notice of a termination under subsections (a)(i), (iii)
and (iv) is given orally, at the other party’s request, the party giving notice
must provide written confirmation of such notice within five (5) business days
of the request in compliance with the requirement of Section 6.1 below. In the
event of a termination for Cause, written confirmation shall specify the
subsection(s) of the definition of Cause relied on to support the decision to
terminate.
4.8    Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall cooperate
fully with the Company in all matters relating to the winding up of Executive’s
pending work including, but not limited to, any litigation in which the Company
is involved, and the orderly transfer of any such pending work to such other
employees as may be designated by the Company. The Company agrees to reimburse
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance and to pay Executive
for any assistance provided after termination of Executive’s employment that
does not occur during a Severance Period an hourly fee calculated by dividing
Executive’s Base Salary at the time of termination by 2,080. The term “Severance
Period” refers to the number of months with respect to which Executive is paid
Base Salary as part of his severance payments (e.g., twenty-four (24) months for
termination without Cause pursuant to Section 4.3 or for Good Reason pursuant to
Section 4.4, and twenty-four (24) months if Section 4.10 applies).
4.9    Compliance and Limitations Under Code Section 409A.
(a)    Notwithstanding any other provision of this Agreement to the contrary,
the provision, time and manner of payment or distribution of all compensation
and benefits provided by this Agreement that constitute nonqualified deferred
compensation subject to and not exempted from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, (the “Code”) (“Section 409A
Deferred Compensation”) shall be subject to, limited by and construed in
accordance with the requirements of Code Section 409A and all regulations and
other guidance promulgated thereunder including that any payments and benefits
constituting Section 409A Deferred Compensation otherwise payable or provided
upon Executive’s termination of employment shall be paid or provided only at the
time of Executive’s “separation from service” within the meaning of Section 409A
of the Code.
(b)     Anything in this Agreement to the contrary notwithstanding, if (A) on
the date of termination of Executive’s employment with the Company, any of the
Company’s stock is publicly traded on an “established securities market” (within
the meaning of Treasury Regulations section 1.409A-1(k)) or otherwise, (B)
Executive is determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments made hereunder upon
termination from employment exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii), and (D) Executive would
receive any payment that, absent the application of this Section 4.9, would be
subject to interest and additional tax imposed




--------------------------------------------------------------------------------




pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code (such additional tax, together with any
such interest and penalties, are hereinafter referred to as the “Additional
Tax”), then (if such delay is required to avoid the imposition of the tax set
forth in Section 409A(a)(1) of the Code as a result of termination) no such
payment shall be payable prior to the date that is the earliest of (1) six (6)
months after Executive's termination date, (2) Executive’s death, or (3) such
other date as will cause such payment not to be subject to such Additional Tax
(with a catch-up payment equal to the sum of all amounts that have been delayed
to be made as of the date of the initial payment plus interest equal to the rate
provided in Section 1274(b)(2)(B) of the Code). It is the intention of the
parties that payments or benefits payable under this Agreement comply with Code
Section 409A and not be subject to Additional Tax. The provisions of this
Agreement shall be interpreted in a manner consistent with such intent. To the
extent such potential payments or benefits could become subject to Additional
Tax, the parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. It is further the intention of the parties
that all of the payments under Sections 4.3, 4.4, 4.5 and 4.10 of this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A(a) of the Code provided under Treasury Regulation Sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. If not so exempt,
this Agreement (and any definitions under this Agreement) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms.
4.10    Effect of a Change in Control.
(a)    In the event that, within three (3) months before or twelve (12) months
following a Change in Control, either (1) Executive’s employment with the
Company is terminated by the Company without Cause, and not for death or
Disability, or (2) Executive terminates his employment for Good Reason, and
provided that Executive complies with Sections 4.12 and 4.13 below, then in lieu
of the severance described in Section 4.3 or 4.4, as applicable, and subject to
applicable withholding and deductions, the Company shall pay to Executive, in a
lump sum payment on the Release Date:
(i)    an amount equal to twenty-four (24) months of Executive’s then current
Base Salary;
(ii)    an amount equal to two (2) times the average of the three (3) most
recent payments to Executive (including any payment approved but not yet paid)
under the Company’s short-term incentive compensation plan after the Effective
Date, if any, or, if fewer than three such payments have been paid or approved
for payment to Executive, the highest payment, if any, paid or approved for
payment to Executive during the Term (and if no such payments have been made or
approved since the Effective Date, then this additional amount shall be the
Target Bonus for the year in which the termination occurs multiplied by two
(2));
(iii)    a short-term incentive compensation plan payment for the year in which
termination occurs in the amount approved by the Board, or, if no amount has yet
been approved, an amount calculated by multiplying Executive’s Target Bonus for
the year of termination by a fraction, the numerator of which is the number of
days Executive was employed in the year of termination (disregarding any period
of disability during that year) and the denominator of which is the total number
of days in the year of termination;




--------------------------------------------------------------------------------




(iv)    all stock options, common stock subject to forfeiture, restricted stock
units and other equity awards (other than equity awards that provide for vesting
based on other than service or employment (i.e., performance objectives)) held
by Executive at the time of his termination of employment shall become vested
and exercisable or free from such repurchase restrictions. All other terms of
such awards shall be governed by the plans, programs, agreements and other
documents pursuant to which such equity awards were granted;
(v)    with respect to Performance Units, the applicable performance period
shall end on the date of such termination of employment, and the number of
Performance Units that comprise the applicable award that shall vest and become
nonforfeitable shall be the greater of: (A) the “target” amount of the award;
and (B) the calculated value as determined pursuant to the applicable award
agreement for the abbreviated performance period. All other terms of such awards
shall be governed by the plans, programs, agreements and other documents
pursuant to which such equity awards were granted; and
(vi)    if Executive timely elects (or his eligible dependents in the event that
Executive dies following such termination) and if Executive or his dependents
remain eligible for continued coverage under COBRA, the Company will reimburse
insurance premiums paid by Executive or his dependents under the Company’s group
health plan for the continuation of health care coverage under COBRA during the
eighteen (18) month period after the date of termination, provided that the
Company shall be required to reimburse only up to the amount of premiums it was
paying on behalf of Executive and his eligible dependents immediately prior to
the date of termination (and provided that such reimbursements shall cease if
Executive becomes eligible for benefits under a group health plan of another
employer).
(b)    In the event that, within three months before a Change in Control, either
(1) Executive’s employment with the Company was terminated by the Company
without Cause, and not for death or Disability, or (2) Executive terminated his
employment for Good Reason, and provided that Executive executes a new Release
under Section 4.12 after the Change in Control as a condition to the receipt of
these amounts, the Company shall pay to Executive, in a lump-sum payment on the
Release Date:
(i)    an amount equal to any difference between those payments already provided
to him under Section 4.3 or 4.4, if any, and those payments required under this
Section 4.10; and
(ii)    an amount equal to the value of any stock options or other equity-based
awards held by Executive at the time of his termination from employment (and
which were forfeited or otherwise terminated at the time of Executive’s
termination from employment because those awards were unvested) that would have
been subject to accelerated vesting under the Company’s 2011 Equity Incentive
Plan (the “Equity Incentive Plan”), or any plan that replaces that plan,
Section 4.10(a)(iv) or 4.10(a)(v) above, or the award agreement under which the
stock options or other equity-based award was granted (the “Vesting Shares”) had
Executive remained in employment with the Company through the effective time of
the Change of Control.
For this purpose, “value,” shall mean the fair market value of the Company’s
common stock, based on the per share price reported on the exchange or quotation
system that such stock trades on the trading day immediately prior to the
closing date of the transaction that results in a Change in Control; provided,
however, that, if the Company’s common stock is




--------------------------------------------------------------------------------




not traded on an exchange or on a quotation system on the trading day
immediately prior to such closing date, fair market value shall be determined by
the Board in good faith. In the case of a stock option or similar equity-based
award, “value” shall be the difference between the aggregate exercise price and
the fair market value of the applicable Vesting Shares, and, in the case of
other equity-based awards, “value” shall be reduced by any amounts paid to
Executive by the Company in connection with the forfeiture of such award, other
than dividends or other distributions paid to all holders of the same class of
security, and taking into consideration any holdbacks, escrows, milestones or
other contingencies.
(c)    Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall have the same meaning as in the Equity Incentive Plan.
(d)    Excise Tax-Related Provisions. The terms of Section 16 of the Equity
Incentive Plan are incorporated herein by this reference.
4.11    No Mitigation. Executive shall not be required to seek other employment
or otherwise to mitigate Executive’s damages upon any termination of employment.
4.12    Requirement to Execute a Valid Waiver and Release. Executive shall not
receive any of the benefits pursuant to Sections 4.3, 4.4, 4.5 or 4.10 (other
than Accrued Obligations) unless and until Executive (a) executes a general
release and waiver of all legal claims against the Company, its affiliates and
representatives, existing as of the date he executes the release and waiver,
substantially in the form attached as Exhibit B (“Release”) within the
consideration period specified therein (which shall not exceed 60 days after the
date of termination of employment) and until the Release becomes effective and
can no longer be revoked by Executive under its terms (“Release Date”);
(b) returns all Company property immediately upon termination; (c) complies with
the Release including without limitation any non-disparagement and
confidentiality provisions contained therein; and (d) complies with his
post-termination obligations under this Agreement and the Non-Disclosure,
Assignment and Non-Solicitation Agreement between the Company and Executive, as
amended, modified or superseded, in a form of the agreement attached hereto as
Exhibit C (“Non-Disclosure Agreement”). Notwithstanding the foregoing, in the
event the period during which Executive may review and revoke the Release begins
in one calendar year and ends in the following calendar year, the Release Date
with respect to any amount payable under Section 4.3, 4.4, 4.5 or 4.10 shall be
in the second calendar year, regardless of whether Executive executes the
Release and the Release becomes irrevocable during the first calendar year.
4.13    General Severance Policies. The benefits provided to Executive pursuant
to Sections 4.3, 4.4, 4.5 and 4.10 are in lieu of, and not in addition to, any
benefits to which Executive may otherwise be entitled under any Company
severance plan, severance policy or severance program; provided, however, that
if the dollar value of the benefits to which Executive would otherwise be
entitled under any Company severance plan, severance policy or severance program
are more favorable in the aggregate to Executive than the dollar value of the
benefits provided under this Agreement, he will be entitled to receive the
additional benefits provided under such other plan, policy or program in
accordance with the terms of the plan, policy or program to the extent the
dollar value of such benefits exceeds the dollar value of the benefits provided
under this Agreement. Notwithstanding the foregoing, in no event shall
Executive’s entitlement to additional benefits under any other Company plan,
policy or program replace or be a substitute for, or change the time or form of
payment of, the benefits provided under this Agreement.
5.    Other Agreements.
5.1    Company Policies. The employment relationship between the parties also
shall be subject to the Company’s personnel policies and procedures as they may
be interpreted, adopted, revised or deleted from time to time in the Company’s
sole discretion.




--------------------------------------------------------------------------------




5.2    Other Agreements. Simultaneous with the execution of this Agreement, the
parties hereto have entered into the Non-Disclosure Agreement and an
Indemnification Agreement, in a form of the agreement attached hereto as
Exhibit D (“Indemnification Agreement”). Each of these agreements may be amended
by the parties from time to time without regard to this Agreement, and contain
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.
5.3    No Conflict with Existing Obligation. Executive represents that
Executive’s performance of all the terms of this Agreement do not and will not
breach any agreement or obligation of any kind made prior to Executive’s
employment by the Company, including agreements or obligations Executive may
have with prior employers or entities for which Executive has provided services.
Executive has not entered into, and Executive agrees that Executive will not
enter into, any agreement or obligation, either written or oral, in conflict
herewith.
5.4    Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, or
its subsidiaries, or their respective officers, directors, employees, advisors,
businesses or reputations. The members of the Board, executive officers of the
Company and any personnel who are generally responsible for communications with
investors and the public (including, without limitation, the Company’s public
relations and investor relations personnel) shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to
Executive or his reputation. The Company shall be liable for any such statement,
representation, communication or action by any such member of the Board,
executive officer or personnel. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive or such members of the Board, executive
officers or personnel from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s or
the Company’s respective rights under this Agreement.
6.    General Provisions.
6.1    Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail, telex or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at Executive’s address as listed
on the Company payroll, or at such other address as the Company or Executive may
designate by ten (10) days advance written notice to the other.
6.2    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
6.3    Waiver. If either party should waive any breach of any provisions of this
Agreement, Executive or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.




--------------------------------------------------------------------------------




6.4    Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company. The parties have entered
into a separate Non-Disclosure Agreement and Indemnification Agreement, and have
or may enter into separate agreement related to stock awards. These separate
agreements govern other aspects of the relationship between the parties, have or
may have provisions that survive termination of Executive’s employment under
this Agreement, may be amended or superseded by the parties without regard to
this Agreement and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.
6.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
6.6    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
6.7    Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate,
or its parent or affiliated entities, or to which the Company may transfer all
or substantially all of its assets, if in any such case said Company or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto (and Executive shall not be deemed to experience a termination of
employment under this Agreement as a result of any such assignment, and such
assignment shall not by itself constitute Good Reason for Executive’s voluntary
resignation), but may not otherwise assign this Agreement or its rights and
obligations hereunder. The term Company shall refer to the assignee of this
Agreement under this clause. Executive may not assign or transfer this Agreement
or any rights or obligations hereunder, other than to his estate upon his death.
6.8    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the District of
Columbia.
6.9    Resolution of Disputes.
(a)    The parties recognize that litigation in federal or state courts or
before federal or state administrative agencies of disputes arising out of
Executive’s employment with the Company or out of this Agreement, or Executive’s
termination of employment or termination of this Agreement, may not be in the
best interests of either Executive or the Company, and may result in unnecessary
costs, delays, complexities, and uncertainty. The parties agree that any dispute
between the parties arising out of or relating to the negotiation, execution,
performance or termination of this Agreement or Executive’s employment,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, and any similar federal, state or local law, statute, regulation, or any
common law doctrine, whether that dispute arises during or after employment,
shall be settled by binding arbitration in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided however, that this dispute resolution provision shall not
apply to any




--------------------------------------------------------------------------------




separate agreements between the parties that do not themselves specify
arbitration as an exclusive remedy, and provided further that either the Company
or Executive shall be entitled to seek from a court of competent jurisdiction in
the District of Columbia an immediate injunction and restraining order pending
final resolution in Arbitration for a breach and/or threatened breach and/or
continued breach of this Agreement by the other party. The location for the
arbitration shall be the Washington, D.C. metropolitan area. Any award made by
such panel shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.
(b)    The arbitrators’ fees and expenses and all administrative fees and
expenses associated with the filing of the arbitration shall be borne by the
Company; provided however, that at Executive’s option, Executive may voluntarily
pay up to one-half the costs and fees. The parties acknowledge and agree that
their obligations to arbitrate under this Section survive the termination of
this Agreement and continue after the termination of the employment relationship
between Executive and the Company.
(c)    The parties each further agree that the arbitration provisions of this
Agreement shall provide each party with its exclusive remedy, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement. By electing
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
(d)    Executive hereby further agrees that, if it is ever determined, in an
arbitration brought in accordance with this Agreement, that willful actions by
Executive have constituted wrongdoing that results in an accounting restatement
due to the material noncompliance of the Company with financial reporting
requirements in any report or statement filed by the Company with the U.S.
Securities and Exchange Commission, then the Company, or its successor, as
appropriate, may recover all of any severance compensation and benefits and any
bonus or other incentive-based or equity based compensation received by
Executive during the 12-month period following the first public issuance or
filing with the U.S. Securities and Exchange Commission, whichever first occurs,
of the financial document embodying such financial reporting requirement, less
the amount of any net tax owed by Executive with respect to such award or
payment over the tax benefit to Executive from the repayment or return of the
award or payment. The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.
(e)    If either Executive or the Company is awarded any damages as compensation
for any breach or action related to this Agreement, a breach of any covenant
contained in this Agreement (whether express or implied by either law or fact),
or any other cause of action based in whole or in part on any breach of any
provision of this Agreement, such damages shall be limited to contractual
damages plus interest on any delayed payment at the lower of (i) interest at the
prime rate in effect at the time such amount first becomes payable, as quoted by
the Company’s principal bank or (ii) the maximum rate per annum allowable by
applicable law from and after the date(s) that such payments were due and shall
exclude consequential damages and punitive damages even if otherwise allowed by
law.




--------------------------------------------------------------------------------




6.10    Survival. Provisions of this Agreement which by their terms must survive
the termination of this Agreement in order to effectuate the intent of the
parties will survive any such termination, whether by expiration of the Term,
termination of Executive’s employment or otherwise, for such period as may be
appropriate under the circumstances. Such provisions includes, without
limitation, Section 4.




--------------------------------------------------------------------------------




In witness whereof, the parties have executed this Employment Agreement on the
day and year first written above.


DUPONT FABROS TECHNOLOGY, INC.
By:     /s/ Lammot J. du Pont        
Lammot J. du Pont
Chairman of the Board


DF Property Management LLC,
a Delaware limited liability company


By:     DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member


By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner


By:     /s/ Lammot J. du Pont        
Lammot J. du Pont
Chairman of the Board


Executive:
/s/ Christopher P. Eldredge    
Christopher P. Eldredge














--------------------------------------------------------------------------------




EXHIBIT A
FORM OF RESTRICTED STOCK AWARD AGREEMENT








--------------------------------------------------------------------------------




DUPONT FABROS TECHNOLOGY, INC.
Restricted Stock Award Agreement
Issued Under the 2011 Equity Incentive Plan
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), effective as of the
____ day of ____________, 2015, governs an award granted by DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (the “Company”), of common stock of the
Company, par value, $0.001 per share (“Common Stock”), to
__________________________ (the “Participant”), in accordance with and subject
to the provisions of the Company’s 2011 Equity Incentive Plan (the “Plan”). A
copy of the Plan has been made available to the Participant. All capitalized
terms used, but not defined, in this Agreement shall have the meaning given such
terms in the Plan.
1.    Grant of Awards. In accordance with the Plan, and effective as of the date
of this Agreement (the “Date of Grant”), the Company hereby grants to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
an award of _____________________ (______) shares of Common Stock (the
“Restricted Stock Award”).
2.    Vesting. The Participant’s interest in the shares of Common Stock covered
by the Restricted Stock Award shall become vested and nonforfeitable to the
extent provided in paragraphs (a) or (b) below.
(a)    Continued Service. The Participant’s interest in ______ of the shares of
Common Stock covered by the Restricted Stock Award shall become vested and
nonforfeitable on March 1, 2016, if the Participant remains in continuous
Service from the Date of Grant until March 1, 2016. The Participant’s interest
in an additional ______ shares of Common Stock covered by the Restricted Stock
Award shall become vested and nonforfeitable on March 1, 2017, if the
Participant remains in continuous Service from the Date of Grant until March 1,
2017. The Participant’s interest in the remaining _____ shares of Common Stock
covered by the Restricted Stock Award shall become vested and nonforfeitable on
March 1, 2018, if the Participant remains in continuous Service from the Date of
Grant until March 1, 2018.
(b)    Change in Control. The Participant’s interest in all of the shares of
Common Stock covered by the Restricted Stock Award (if not sooner vested), shall
become vested and nonforfeitable on a Change in Control if the Participant
remains in continuous Service from the Date of Grant until the effective date of
the Change in Control.
(c)    Death or Disability. In the event of (1) Participant’s death, or
(2) Participant’s employment is terminated based on Participant’s Disability,
Participant’s interest in the shares of Common Stock covered by the Restricted
Stock Award (if not sooner vested) that would have become vested during the
twelve (12) month period commencing on the date of death or such termination if
Participant had remained employed with the Company or an Affiliate during such
period shall become vested and nonforfeitable as of the date of death or such
termination.
Except as provided in this Section 2 or any other agreement with the Company to
which the Participant is a party, any shares of Common Stock covered by the
Restricted Stock Award that are not vested and nonforfeitable on or before the
date of the Participant’s termination of Service shall be forfeited on the date
that such Service terminates.
3.    Transferability. Shares of Common Stock covered by the Restricted Stock
Award that have not become vested and nonforfeitable under Section 2 cannot be
transferred.
4.    Stockholder Rights. On and after the Date of Grant and prior to the
forfeiture of shares of Common Stock covered by the Restricted Stock Award, the
Participant shall have all of the rights as




--------------------------------------------------------------------------------




stockholder of the Company with respect to such shares, including the right to
vote the shares and to receive, free of all restrictions, all dividends declared
with respect to such shares. Notwithstanding the preceding sentence, any shares
of Common Stock issued with respect to the shares of Common Stock covered by the
Restricted Stock Award in a stock dividend, stock split, or similar event, shall
be vested and transferable to the extent that the shares of Common Stock covered
by this Stock Award become vested and transferable under Section 2.
5.    Withholding. The Participant and the Company shall make arrangements
acceptable to the Company for the satisfaction of any federal, state and local
tax withholding requirements associated with the Restricted Stock Award.
6.    No Right to Continued Employment. The grant of the Restricted Stock Award
does not give the Participant any right with respect to continuance of Service,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate his Service at any time.
7.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland.
8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.
9.    Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to him and agrees to be bound by all the
terms and provisions of the Plan.
10.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.
DUPONT FABROS TECHNOLOGY, INC.
 
[PARTICIPANT]
By: _______________________________
 
___________________________________
Name:
Title:
 
 







--------------------------------------------------------------------------------




EXHIBIT B
FORM OF RELEASE AGREEMENT
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Christopher
P. Eldredge (the “Releasor”), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the benefits
provided pursuant to the Employment Agreement between the Releasor and DuPont
Fabros Technology, Inc. (the “Company”), dated as of [______], 2015 (as the same
may have been heretofore amended, the “Agreement”), hereby (a) fully,
completely, and knowingly waives any claims asserted or non-asserted that the
Releasor may have against the Company or any of its respective subsidiaries or
affiliates (collectively, “Company Parties”) arising out of the Releasor’s
employment or the end of the Releasor’s employment including any claims the
Releasor may have under law for wages, bonuses, torts, contracts, or under
employment agreements (including under the Agreement or under any federal,
state, or local statute, regulation, rule, ordinance, or order which covers or
purports to cover or relates to any aspect of employment, including, but not
limited to, discrimination based on race, sex, age, religion, national origin,
citizenship, sexual orientation, physical, medical, or mental condition or
marital status under, among other statutes, the National Labor Relations Act;
Title VII of the Civil Rights Act, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Civil Rights Acts of 1866 and 1991;
Sections 1981 through 1988 of Title 42 of the United States Code; the Employee
Retirement Income Security Act; the Fair Credit Reporting Act; the Immigration
Reform Control Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Occupational Safety and Health Act; the Family
and Medical Leave Act of 1993; the Fair Labor Standards Act; the Equal Pay Act
of 1963; the Older Workers Benefit Protection Act of 1990; the Occupational
Safety and Health Act of 1970; the Sarbanes-Oxley Act of 2002; the Dodd-Frank
Wall Street Reform and Consumer Protection Act; the Uniformed Services
Employment and Reemployment Rights Act; the Worker Adjustment and Retraining
Notification Act; the Delaware Discrimination in Employment Act; the Delaware
Handicapped Persons Employment Protections Act; the District of Columbia Human
Rights Act of 1977; and any other federal, state or local civil rights,
retaliation, discrimination or labor laws; and (b) irrevocably and
unconditionally releases, acquits, and forever discharges the Company Parties,
and each of the Company Parties’ shareholders, directors, officers, employees,
representatives, attorneys, and all persons acting by, through, under or in
concert with any of them (collectively “Releasees”), or any of them, from any
and all complaints, claims, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts, and expenses (including attorney’s
fees and costs actually incurred), of any nature whatsoever, known or unknown,
which the Releasor now has, owns, holds, or claims to have, own, or hold, or
claimed to have, own, or hold, or which the Releasor at any time hereafter may
have, own, or hold, or claim to have, own, or hold, from the beginning of time
until the date hereof, arising out of or in any manner relating to all events or
circumstances in any way related to the Agreement and Releasor’s employment with
the Company or the end of his employment, against each of the Releasees.
Notwithstanding the foregoing, the Releasor is not releasing (1) any right
provided to Releasor under the Agreement, including, without limitation, the
right to the Accrued Obligations (as defined therein); (2) any claim for
reimbursement in accordance with the Company’s otherwise applicable policies and
programs of any expenses incurred prior to the date of the Releasor’s
termination of employment, (3) any claim or right to indemnification in respect
of his services as a director, officer or employee of the Company or any of its
subsidiaries or affiliates, whether arising at law, by contract or pursuant to
the Company’s policies, practices, plans, program or procedures; (4) any claims
for unemployment compensation or workers’ compensation benefits or other rights
that may not be released as a matter of law; (5) any claims solely relating to
the validity of this release under the Age Discrimination in Employment Act of
1967, as amended; or (6) any non-waivable right to file a charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”). None of the provisions of this
release restricts or in any way affects the EEOC’s authority to investigate or
seek relief in connection with




--------------------------------------------------------------------------------




any claim. However, if the EEOC were to pursue any matters that are released
herein, the Releasor agrees that the Agreement will control as the exclusive
remedy and full settlement of all such claims by the Releasor for monetary and
non-monetary relief.
The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived. The Releasor has a period of 21 days from the date
on which a copy of this release has been delivered to him to consider whether to
sign it. In addition, in the event that the Releasor elects to sign and return
to the Company a copy of this Release, the Releasor has a period of seven days
(the “Revocation Period”) following the date of such return to revoke this
release, which revocation must be in writing and delivered to [Company Name and
Address], Attention: Executive Vice President, General Counsel and Secretary,
within the Revocation Period. This release, and the Releasor’s right to receive
any benefits as provided in the Agreement, shall not be effective or enforceable
until the expiration of the Revocation Period without the Releasor’s exercise of
his right of revocation.
This release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and the Company.
This Release shall be governed by, and construed and enforced in accordance
with, the law of the District of Columbia, without reference to its principles
of conflicts of law.
IN WITNESS WHEREOF, the Releasor has caused this release to be executed as of
___________________, 201[_]




Christopher P. Eldredge


SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.
Notary Public














--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NON-DISCLOSURE, ASSIGNMENT AND
NON-SOLICITATION AGREEMENT








--------------------------------------------------------------------------------




Non-Disclosure, Assignment and Non-Solicitation Agreement
In consideration of my employment or continued employment by DuPont Fabros
Technology, Inc., or any of its subsidiaries (collectively, “DFT”), I agree with
DFT as follows:
1.    Proprietary Information.
(a)    I agree that all information, whether or not in writing, of a
proprietary, private, secret or confidential nature concerning DFT’s business,
operations, relationships or financial affairs (collectively, “Proprietary
Information”) is the exclusive property of DFT. Except in the normal course of
business and in the performance of my duties at DFT, I will not disclose any
Proprietary Information to any person or entity, or use any Proprietary
Information, without the prior approval of an officer in a Vice President or
higher level position of DFT, unless and until such information has become
public knowledge without any fault on my part. I will take all reasonable
precautions to prevent inadvertent disclosure or use of any Proprietary
Information, including, without limitation ensuring that employees, directors,
vendors, sub-contractors, attorneys, and agents are permitted access to
Proprietary Information only on a “need to know” basis.
(b)    In the event that I receive a subpoena or order of a court, or other body
having jurisdiction over a matter in which I am compelled to produce any
information relevant to DFT, whether confidential or not, I will immediately
notify DFT before making any such disclosure so that DFT may take appropriate
action. I will cooperate with DFT in seeking a protective order or other remedy.
If DFT is not successful in precluding the requesting body from requiring the
disclosure of Proprietary Information, I will furnish only that portion of the
Proprietary Information that is required and will exercise all legal efforts to
obtain assurances that confidential treatment will be accorded any Proprietary
Information that is disclosed.
(c)    I understand that Proprietary Information includes, but is not limited
to:
(i)    Development plans, data center, infrastructure and other designs,
research and development projects, product and program descriptions, marketing
strategies, and future plans and potential strategies of DFT;
(ii)    Financial information, including business plans, projections and
strategies, operational plans, financing and capital-raising plans and
activities, lease terms and pricing information, purchasing and internal cost
information, internal services and operational manuals, the manner and methods
of conducting DFT’s business, and information regarding DFT personnel, including
employee lists and compensation data;
(iii)    Computer software of any type or form in any stage of actual or
anticipated research and development, source code, object code and load modules,
programming, program patches, data models and systems plans, design, application
and documentation; and
(iv)    Information pertaining to any person or entity that leases, or was
solicited by or in discussions or negotiations with DFT regarding a lease of,
data center space from DFT, or otherwise contracted for, was billed for, or
received from DFT any product or service, and vendors, contractors and
sub-contractors of DFT, including, but not limited to, the names of such persons
or entities and their representatives, the fact that DFT is in discussions or
negotiations with any such persons or entities, the content of any proposals,
bids or agreements, data provided to DFT by such persons or entities, and the
type, quantity and specifications of products and services leased or received by
or from such persons or entities.
2.    Company Property.
(a)    I acknowledge that I have no ownership interest in any Company Property.
I also agree




--------------------------------------------------------------------------------




that, upon the earlier of a request by DFT and termination of my employment with
DFT for any reason, I will deliver promptly to DFT all Company Property in my
possession, and I will not download or otherwise keep copies of any Company
Property in any format. I will execute any statement or affirmation of
compliance with these obligations that DFT may request.
(b)    For purposes of this Agreement, “Company Property” means all assets,
property and materials in any form owned by DFT or in which DFT has an interest,
including but not limited to, any and all: (i) Proprietary Information of DFT;
(ii) trade names or trademarks under which DFT does business; (iii) designs,
sketches, drawings, notes, files, records, data, correspondence (including
copies of e-mail or voice mail messages) and memoranda prepared by me or
received from others in the course of my employment; (iv) manuals, reports,
records, notebooks, plans, photographs, specifications, technical data and
designs and drawings prepared or received in the course of my employment; and
(v) computers, printers, computer hardware and software, computer programs,
program listings, diskettes, CD’s, DVD’s, audio and videotapes, downloads and
source/object codes, cellular telephones and other wireless devices.
3.    Developments.
(a)    I will make full and prompt disclosure to DFT of all Developments that
are created, made, conceived or reduced to practice by me, under my direction or
jointly with others during my employment with DFT, whether or not during normal
working hours or on the premises of DFT.
(b)    I will assign to DFT all rights, title and interests, including but not
limited to copyrights, in such Developments and applications for United States
Letters Patent or foreign Letters Patent for such Developments. To the extent
that any Developments do not qualify as “works made for hire” under U.S.
copyright law, this Agreement will constitute an irrevocable assignment by me to
DFT of the ownership of, and all rights of copyright in, such Developments. This
subsection does not apply to Developments that I develop entirely on my own time
without using DFT’s equipment, supplies, facilities or Proprietary Information
and that does not either (i) result from any work that I perform for DFT or
(ii) relates, at the time of conception or reduction to practice, to DFT
business, or actual or demonstrably anticipated research or development.
(c)    At DFT’s request and expense, I will execute any and all writings,
applications, assignments, or other documents that DFT requests to evidence
DFT’s ownership, or apply for, register, and/or obtain copyrights or Letters
Patent of the United States or of any foreign country, or to otherwise protect
DFT’s rights and interests in any Developments. I agree that, if DFT is unable,
after reasonable effort, to obtain my signature on any papers referred to above,
any officer of DFT may execute any such papers as my agent and attorney-in-fact.
By my signature on this Agreement, I designate and appoint each officer of DFT
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions DFT considers necessary to protect its rights and
interests in any Developments.
(d)    For Purposes of this Agreement, “Developments” mean discoveries,
inventions, works of authorship, methods, software, mask works, improvements and
ideas (whether patentable or not) that relate to DFT’s business or any of its
activities, research or development. I understand that Developments do not
include such works that I cannot assign to DFT because of the ownership
interests of third parties or in which I acquired a right, title, or interest
prior to my employment by DFT and that are either identified in writing and
attached to this Agreement, or published or filed in any patent office. I
understand that, if I have not so identified any Developments, I am representing
that I do not have any Developments to identify.
4.
Protection of DFT.

(a)    While I am employed by DFT, I will not solicit or provide Conflicting
Services except on behalf or at the direction of DFT. For the one-year period
immediately following the termination of my employment with DFT for any reason,
I agree that, as an employee, consultant, owner, partner or in any




--------------------------------------------------------------------------------




other capacity, I will not solicit or provide Conflicting Services except on
behalf of or at the direction of DFT.
(b)    During the period of my employment with DFT and for the one-year period
immediately following the termination of my employment with DFT for any reason,
I agree that, as an employee, consultant, owner, partner or in any other
capacity, unless I have received the written consent of DFT, I will not:
(i)    Solicit any Tenant or Active Prospect to lease, purchase or otherwise
occupy data center space in the United States, or request, induce, or attempt to
induce any Tenant or Active Prospect to terminate its relationship with DFT; or
(ii)    Solicit, recruit, induce for employment or hire (or assist or encourage
any other person or entity to solicit, recruit or induce for employment),
directly or indirectly or on behalf of myself or any other person or entity, any
officer or non-clerical employee of DFT or any person who was an officer or
non-clerical employee of DFT at any time during the final three months of my
employment with DFT (other than any such employee whose employment was
terminated by DFT), to work for my or any person or entity with which I am or
intend to be affiliated, or otherwise directly or indirectly encourage any such
person to terminate his or her employment or other relationship with DFT, or
discuss any potential employment or business association with such person, even
if I did not initiate the discussion or seek out the contact.
(c)    I agree and acknowledge that the market for DFT’s services is the United
States of America, so that this Agreement applies to my activities in the United
States. If after applying the provisions of this subparagraph, a court
determines that this Agreement or any of its restrictions is unenforceable for
lack of reasonable geographic limitation and the Agreement or restrictions
cannot otherwise be enforced I agree that the fifty (50) miles radius from any
facility at which I worked for DFT on either a regular or occasional basis
during the year immediately preceding termination of my employment with DFT
shall be the geographic limitation relevant to the contested restriction.
(d)    For purposes of this Agreement:
(i)    “Conflicting Services” means the product, service or process of a person
or organization, other than DFT, that directly competes in the United States
with a product, service or process of DFT;
(ii)    “Tenant” means a tenant (or affiliate thereof) of DFT as of the date of
termination of my employment with DFT (i) in which a lease has been entered into
between tenant (or affiliate thereof) and DFT, and (ii) with which I had any
contact or association, or the identity of which was learned by me as a result
of my employment with DFT at any time during the last year of my employment with
DFT; and
(iii)    “Active Prospect” means a prospective tenant (or affiliate thereof) of
DFT (i) that is or was the recipient of a letter of intent or term sheet from
DFT for the lease data center space within the 6-month period prior to the
termination of my employment with DFT and (ii) with which I had any contact or
association, or the identity of which was learned by me as a result of my
employment with DFT at any time during the last year of my employment.
(e)    That following the termination of my employment with DFT, any position as
an employee, consultant, owner, partner, or in any other capacity for or on
behalf of a person or organization holding a passive investment (i.e., not a
controlling interest, or an interest acquired with the purpose or effect of
changing or influencing the control of the company in question) in a person
organization that competes with a product, service, or process of DFT shall not
be considered a breach or violation of 4(a) or 4(b).
5.    Reasonableness of Restrictions and Severability.




--------------------------------------------------------------------------------




(a)    I have read this entire Agreement and understand it. The terms of this
Agreement will not prevent me from earning a living or pursuing my career. The
restrictions contained in this Agreement are reasonable, proper, and
necessitated by DFT’s legitimate business interests. I am entering into this
Agreement freely and with knowledge of its content and with the intent to be
bound by the terms of this Agreement.
(b)    Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under any applicable law or rule in
any jurisdiction. In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I acknowledge that the
court shall read the Agreement as a whole and interpret the restrictions at
issue to be enforceable and valid to the maximum extent allowed by law. If the
Court declines to enforce this Agreement in this manner, I acknowledge that this
Agreement will be modified automatically to provide DFT with the maximum
protection of its business interests allowed by law and I agree to be bound by
this Agreement as modified.
(c)    If any provision of this Agreement is declared to be ambiguous,
unenforceable or invalid, the remainder of this Agreement shall remain in full
force and effect, and the Agreement shall be read as if the ambiguous,
unenforceable or invalid provision was not contained in the Agreement.
6.    Injunctive Relief and Remedies.
I acknowledge that it may be impossible to assess the damages caused by my
violation of this Agreement, or any of its terms. I agree that any threatened or
actual violation or breach of this Agreement, or any of its terms, will
constitute immediate and irreparable injury to DFT. I agree that, in addition to
any and all other damages and remedies available to DFT if I breach this
Agreement, DFT shall be entitled to an injunction to prevent me from violating
or breaching this Agreement or any of its terms. In the event that DFT enforces
this Agreement through a court order, I agree that the restrictions contained in
Section 4 shall remain in effect from the effective date of the order enforcing
the Agreement for the applicable periods of time set forth in Section 4. If DFT
is successful in whole or part in any legal or equitable action against me under
this Agreement, I will reimburse DFT for all related costs, including reasonable
attorney’s fees.
7.
Publication of this Agreement to Subsequent Employers or Business Associates.

If I am offered employment or the opportunity to enter into any business venture
that provides or is planning to provide Conflicting Services as owner, partner,
consultant or other capacity while the restrictions described in Section 4 of
this Agreement are in effect, I will inform my potential employer, partner,
co-owner and/or others involved in managing such business of my obligations
under this Agreement and provide such person or persons with a copy of this
Agreement. I authorize DFT to provide copies of this Agreement to any of the
persons or entities described in section and to make such persons aware of my
obligations under this Agreement.
8.    Miscellaneous.
(a)    This Agreement and the restrictions and obligations in it survive my
employment relationship with DFT and are binding regardless of the reason for
termination of my employment.
(b)    The Agreement is for the benefit of DFT and its successors and assigns.
(c)    This Agreement is governed by the laws of the state where I am employed
by DFT without regard to the conflicts of laws or principles thereof.
(d)    No waiver by DFT of any breach of any of the provisions of this Agreement
is a waiver of any preceding or succeeding breach of the same or any other
provisions of this Agreement. No waiver shall be effective unless in writing and
then only to the extent expressly set forth in writing.




--------------------------------------------------------------------------------




(e)    Nothing in this Agreement grants a license or permission to use any
intellectual property of Company, whether owned, pending, or currently under
development.
(f)    This Agreement may be amended only by a writing signed by both parties.
(g)    I agree that, on the subjects covered in this Agreement, it is the entire
Agreement between me and DFT, superseding any previous oral or written
communications, representations, understanding, or agreements with DFT or with
any representative of DFT.
(h)    DFT and I intend for this Agreement to be an agreement of non-disclosure,
assignment and non-solicitation and related matters set forth in this Agreement.
This Agreement does not limit in any way the right of either DFT or me to
terminate the employment relationship between DFT and me at any time. This
Agreement contains obligations that survive the termination relationship between
DFT and me. This Agreement is to be read and applied consistently with the
employment agreement between me and DFT.
By signing this Agreement, I represent that I have read and understand this
Agreement, have had an opportunity to consult legal counsel concerning this
Agreement and have signed it voluntarily.


Signature:                          
Name (printed):                         
Date:                              
















--------------------------------------------------------------------------------




EXHIBIT D
FORM OF INDEMNIFICATION AGREEMENT






--------------------------------------------------------------------------------




INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) dated as of ___________, is
made by and between DuPont Fabros Technology, Inc., a Maryland corporation (the
“Company”), and [OFFICER] (“Indemnitee”).
Recitals
A.    WHEREAS, the Company desires and has requested Indemnitee to serve or
continue to serve as an officer of the Company and may, therefore, be subjected
to claims, suits, or proceedings arising as a result of his or her service to
the Company and/or its subsidiaries or otherwise as a result of his status as an
officer of the Company; and
B.    WHEREAS, Section 5.5 of the Company’s Articles of Incorporation, as
amended and supplemented (the “Charter”), and Article XIII of the Company’s
bylaws, as amended and supplemented (the “Bylaws”), and the provisions of the
Maryland General Corporation Law, as amended (the “MGCL”), provide for
indemnification by the Company of its directors and officers as provided
therein; and
C.    WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement; and
D.    WHEREAS, the MGCL expressly recognizes that the indemnification provisions
of Section 2-418(g) of the MGCL are not exclusive of any other rights to which a
person seeking indemnification may be entitled under the Charter or the Bylaws,
a resolution of stockholders or directors, an agreement or otherwise, and this
Agreement is being entered into pursuant to and in furtherance of the Bylaws, as
permitted by the MGCL and as authorized by the Charter and the Board of
Directors of the Company (the “Board”); and
E.    WHEREAS, in order to induce Indemnitee to serve or continue to serve as an
officer of the Company and in consideration of Indemnitee’s so serving, the
Company desires to indemnify Indemnitee and to make arrangements pursuant to
which Indemnitee may be advanced or reimbursed expenses incurred by Indemnitee
in such connection with any such claims, suits or proceedings described below,
according to the terms and conditions set forth below.
Agreement
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Definitions.


A.Change of Control. For purposes of this Agreement, the term “change of
control” shall mean the occurrence any of the following events:


(a)the Company is merged, consolidated or reorganized into or with another
corporation or other entity and, as a result of such merger, consolidation or
reorganization, less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately




--------------------------------------------------------------------------------




after such transaction are held in the aggregate by the holders of voting stock
immediately prior to such transaction;


(b)the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sale or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation;


(c)if the Company has a class of equity securities registered pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), there is a report filed on Schedule 13D or Schedule TO (or any successor
schedule, form or report or item therein), each as promulgated pursuant to the
Exchange Act, disclosing that any person or entity has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company’s voting
stock; or


(d)if, during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this clause (iv) each director of the Company who is first elected,
or first nominated for election, by the Company’s stockholders, by a vote of at
least a majority of the directors of the Company (or a committee of the Board)
then still in office who were directors of the Company at the beginning of any
such period shall be deemed to have been a director of the Company at the
beginning of such period.


Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a change of
control shall not be deemed to have occurred solely because the Company, any
subsidiary (as defined below) or any employee benefit plan of the Company or any
subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule TO, or Schedule 14A (or
any successor schedule, form or report or item therein) under the Exchange Act
disclosing beneficial ownership by it of shares of voting stock of the Company,
whether in excess of 50% or otherwise.
B.Disinterested Director. For purposes of this Agreement, the term
“disinterested director” means a director of the Company who is not and was not
a party to the proceeding (as defined below) in respect of which indemnification
is sought by Indemnitee.


C.Expenses. For purposes of this Agreement, the term “expenses” shall be broadly
construed and shall include, without limitation, all direct and indirect costs
of any type or nature whatsoever (including, without limitation, all attorneys’,
witness, or other professional fees and related disbursements, and other
out-of-pocket costs of whatever nature), actually and reasonably incurred by
Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the MGCL or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines, or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he or she is not compensated by the Company or any
subsidiary or third party (i) for any period during which Indemnitee is not an
agent, in the employment of, or providing services for compensation to, the
Company or any subsidiary; and (ii) if the rate of compensation and estimated
time involved is approved by the directors of the Company who are not parties to
any action




--------------------------------------------------------------------------------




with respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.


D.Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative, or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director, officer, or employee of the Company; (ii) the
fact that any action taken by Indemnitee or of any action on Indemnitee’s part
while acting as a director or officer of the Company; or (iii) the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, partner, or trustee of another corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan, or other enterprise, and in any such case described above, whether
or not serving in any such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
may be provided under this Agreement.


E.Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than fifty percent (50%)
of the outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, real estate investment trust, partnership, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.


F.Independent Counsel. For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. If a change of control has not
occurred, independent counsel shall be selected by the Board, with the approval
of Indemnitee, which approval will not be unreasonably withheld. If a change of
control has occurred, independent counsel shall be selected by Indemnitee, with
the approval of the Board, which approval will not be unreasonably withheld.


2.Agreement to Serve. Indemnitee will serve, or continue to serve, as an officer
of the Company or any subsidiary, as the case may be, faithfully and to the best
of his or her ability, so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Charter or Bylaws,
or under separate agreement, if such agreement exists.


The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws and the MGCL, to induce Indemnitee to
serve, or continue to serve, as an officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer of the Company.
3.Indemnification.






--------------------------------------------------------------------------------




A.Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the maximum extent permitted by Maryland
law, as the same may be amended from time to time (but, only to the extent that
such amendment permits Indemnitee to broader indemnification rights than the
MGCL permitted prior to adoption of such amendment), if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding unless it is established that (i) the act or omission of Indemnitee
was material to the matter giving rise to the proceeding and (a) was committed
in bad faith or (b) was the result of active and deliberate dishonesty, (ii)
Indemnitee actually received an improper personal benefit in money, property, or
services, or (iii) in the case of any criminal proceeding, Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.


B.Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
maximum extent permitted by Maryland law, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the MGCL permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to the
proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty, (ii) Indemnitee actually received an improper
personal benefit in money, property, or services, or (iii) in the case of any
criminal proceeding, Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.


Notwithstanding the foregoing, and pursuant to Section 2-418(b)(2)(ii) and
(d)(2)(ii) of the MGCL, no indemnification shall be made in respect of any
proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company and its stockholders unless and only to the extent that the Indemnitee
brings a proceeding to enforce indemnification pursuant to Section 2-418(d)(2)
of the MGCL.
(c)     Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:
(a)if it determines Indemnitee is entitled to reimbursement under Section
2-418(d)(1) of the MGCL, the court shall order indemnification, in which case
Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or


(b)if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) of the MGCL shall be limited to expenses actually and reasonably
incurred by him or her in connection with a proceeding.


4.Indemnification for Expenses of a Party Who is Wholly or Partially Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful




--------------------------------------------------------------------------------




on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue, or matter in the proceeding, the Company shall indemnify
Indemnitee against all expenses actually and reasonably incurred in connection
with the investigation, defense, or appeal of such proceeding. If Indemnitee is
not wholly successful in such proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
proceeding, the Company shall indemnify Indemnitee under this Section 4 for all
expenses actually and reasonably incurred by him/her or on his/her behalf in
connection with each successfully resolved claim, issue or matter, allocated on
a reasonable and proportionate basis. For purposes of this Section 4, and
without limitation, the termination of any claim, issue, or matter in such a
proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue, or matter.


5.Advancement of Expenses. To the extent not prohibited by Maryland law, the
Company shall advance the expenses actually and reasonably incurred by
Indemnitee in connection with any proceeding, and such advancement shall be made
within twenty (20) days after the receipt by the Company of a statement or
statements requesting such advance or advances (which shall include appropriate
invoices or other documentation received by Indemnitee in connection with such
expenses but, in the case of invoices or other documentation in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice), whether prior to or after the final
disposition of such proceeding. Such statement or statements shall include or be
preceded or accompanied by: (i) a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met, and (ii) a written undertaking by or on behalf of Indemnitee providing
that he or she shall, to the fullest extent required by law, repay the portion
of any expenses advanced relating to claims, issues, or matters in the
proceeding as to which it shall ultimately be determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that the applicable
standard of conduct necessary for indemnification by the Company has not been
met. The undertaking required by this Section 5 shall be an unlimited general
obligation by or on behalf of Indemnitee. Advances shall be unsecured, interest
free, and without regard to Indemnitee’s ability to repay the expenses. To the
extent that expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the proceeding, such expenses shall be allocated on a
reasonable and proportionate basis.


This Section 5 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 10(b).
6.Expenses as a Witness. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is, by reason of any event or occurrence related
to the fact that Indemnitee is or was an officer of the Company or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, partner, or trustee of another corporation, a witness in
any proceeding, whether instituted by the Company or any other party, and to
which Indemnitee is not a party, he or she shall be indemnified against all
expenses actually and reasonably incurred by him or her in connection therewith.


7.Notice and Other Indemnification Procedures.


A.Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, notice, request, or other document relating to any
proceeding or matter which may be subject to indemnification or advancement of
expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise; provided, however, that the Company’s ability
to defend in such proceeding or to obtain proceeds under any




--------------------------------------------------------------------------------




insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.


B.Request for Indemnification. Indemnitee shall notify the Company promptly in
writing upon receiving notice of any demand, judgment, or other requirement for
payment that Indemnitee reasonably believes to be subject to indemnification
under the terms of this Agreement, and shall request payment thereof by the
Company. Indemnitee shall submit to the Company such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.


C.Determination that Indemnification is Proper. Upon written request by
Indemnitee for indemnification pursuant to the Section 7(b) above, and pursuant
to Section 2-418(e) of the MGCL, a determination with respect to Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) if a change
of control shall have occurred, by independent counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee; or (ii) if a change
of control shall not have occurred, (A) by the Board (or a duly authorized
committee thereof) by a majority vote of a quorum consisting of disinterested
directors (as herein defined), (B) if a quorum of the Board consisting of
disinterested directors is not obtainable or, even if obtainable, such quorum of
disinterested directors so directs, by independent counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (C) if so
directed by a majority of the members of the Board, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination and receipt of all items required under Section 5 of this
Agreement. Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board or
independent counsel if retained pursuant to clause (i) or (ii)(B) of this
Section 7(c). Any expenses actually and reasonably incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company shall indemnify and hold
Indemnitee harmless therefrom.


D.Application for Enforcement. Indemnitee shall have the right to apply to any
court of competent jurisdiction for the purpose of enforcing Indemnitee’s right
to indemnification or advancement of expenses pursuant to this Agreement if: (i)
a determination is made pursuant to Section 7(c) of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement; (ii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 7(c) of this Agreement within sixty (60) days after receipt by the
Company of the request for indemnification; (iii) advance of expenses is not
timely made pursuant to Section 5 of this Agreement; (iv) payment of
indemnification is not timely made pursuant to Section 7(b) of this Agreement;
or (v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 7(d); provided, however, that
the foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 4 of this Agreement.






--------------------------------------------------------------------------------




In any enforcement hearing or proceeding, or arbitration, the burden of proof
shall be on the Company to prove that indemnification or advancement of expenses
to Indemnitee is not required under this Agreement or permitted by applicable
law. Any determination by the Company (including its Board, stockholders, or
independent counsel) that Indemnitee is not entitled to indemnification
hereunder, shall not be a defense by the Company to the action nor create any
presumption that Indemnitee is not entitled to indemnification or advancement of
expenses hereunder.
Pursuant to Section 2-418(b)(3) of the MGCL, the termination of any proceeding
by judgment, order, or settlement does not create a presumption that Indemnitee
did not meet the requisite standard of conduct; provided, however, that the
termination of any criminal proceeding by conviction, or a pleading of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that Indemnitee did not meet the
applicable standard of conduct.
If a determination shall have been made pursuant to Section 7(c) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 7, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.
E.Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing, proceeding, or
arbitration under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects. If it shall be determined in
such hearing, proceeding, or arbitration that Indemnitee is entitled to receive
part but not all of the indemnification or advance of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.


8.Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company shall be entitled
to assume the defense of such proceeding, or to participate to the extent
permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. The Company shall notify Indemnitee of any such decision to defend
within fifteen (15) calendar days following receipt of notice of any such
proceeding under Section 7(a) above. Upon assumption of the defense by the
Company and the retention of such counsel by the Company, the Company shall not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee’s sole cost and expense.


Notwithstanding the foregoing, if Indemnitee’s counsel delivers a written notice
to the Company stating that such counsel has reasonably concluded that there may
be a conflict of interest between the Company and Indemnitee in the conduct of
any such defense or the Company shall not, in fact, have employed counsel or
otherwise actively pursued the defense of such proceeding within a reasonable
time, then in any such event the expenses of Indemnitee’s counsel to defend such
proceeding shall be subject to the indemnification and advancement of expenses
provisions of this Agreement.
9.Insurance. The Company will use its reasonable best efforts to acquire and
maintain an insurance policy or policies providing liability insurance for
directors or officers of the Company or of any subsidiary (“D&O Insurance”),
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director or officer under such policy or policies. At the time of the receipt of
a notice of a claim pursuant to the terms hereof, the Company shall give prompt
notice of the commencement of any proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable




--------------------------------------------------------------------------------




action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.


10.Exceptions.


A.Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify or advance expenses to Indemnitee on account of any proceeding with
respect to:


(a)remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);


(b)a final judgment rendered against Indemnitee for an accounting, disgorgement,
or repayment of profits made from the purchase or sale by Indemnitee of
securities of the Company against Indemnitee or in connection with a settlement
by or on behalf of Indemnitee to the extent it is acknowledged by Indemnitee and
the Company that such amount paid in settlement resulted from Indemnitee’s
conduct from which Indemnitee received monetary personal profit, pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder;


(c)for any indemnification or advancement of expenses which have been paid to
Indemnitee under any contract or agreement, or by an insurance carrier under a
D&O Insurance policy maintained by the Company;


(d)a final judgment or other final adjudication that Indemnitee’s conduct was in
bad faith, knowingly fraudulent or deliberately dishonest, or constituted
willful misconduct (but only to the extent of such specific determination); or


(e)on account of conduct that is established by a final judgment as constituting
a breach of Indemnitee’s duty of loyalty to the Company or resulting in any
improper personal benefit in money, property, or services.


(f)For purposes of the foregoing, a final judgment or other adjudication may be
reached in either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.


B.Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, and pursuant to Section 2-418(b)(4) of the MGCL, the Company
shall not be obligated to indemnify or advance expenses to Indemnitee with
respect to proceedings or claims initiated or brought by Indemnitee against the
Company or its directors, officers, employees, or other agents and not by way of
defense, except (i) with respect to proceedings brought to establish or enforce
a right to indemnification under this Agreement or under any other agreement,
provision in the Bylaws or Charter, or applicable law, or (ii) with respect to
any other proceeding initiated, brought, or made by Indemnitee that is approved
by the Bylaws or Charter, by a resolution of the Board, or by an agreement
approved by the Board.






--------------------------------------------------------------------------------




C.Unauthorized Settlements or Consents. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.
Any provision herein to the contrary notwithstanding, the Company shall not,
without the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of Indemnitee or (ii) does not include, as an unconditional term thereof, the
full release of Indemnitee from all liability in respect of such proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. This Section 10(c) shall not apply to a proceeding brought by
Indemnitee under Sections 7(d) or 10(b) above.
D.Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or in any
registration statement filed with the SEC under the Securities Act. Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K currently
generally requires the Company to undertake in connection with any registration
statement filed under the Securities Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Securities Act on public policy grounds to a court of
appropriate jurisdiction and to be governed by any final adjudication of such
issue. Indemnitee specifically agrees that any such undertaking shall supersede
the provisions of this Agreement and to be bound by any such undertaking.


11.Contribution. If, when Indemnitee has met the applicable standard of conduct,
the indemnification provisions set forth in Section 3 should, under applicable
law, be to any extent unenforceable, then the Company agrees that it shall be
treated as though it is or was a party to the threatened, pending, or completed
proceeding in which Indemnitee is or was involved and that the Company shall
contribute to the amounts paid or payable by Indemnitee as a result of expenses
in third-party proceedings in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and Indemnitee on the other in
connection with such action or inaction, or alleged action or inaction, as well
as any other relevant equitable considerations. For purposes of this Section 11,
the relative fault shall be determined by reference to, among other things, the
fault of the Company and all of its directors, officers, employees, and agents
(other than Indemnitee), as a group and treated as one entity, and such group’s
relative intent, knowledge, access to information and opportunity to have
altered or prevented the action or inaction, or alleged action or inaction,
forming the basis for the threatened, pending or contemplated proceeding, and
Indemnitee’s relative fault in light of such factors on the other hand.


12.Nonexclusivity and Survival of Rights. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Charter, Bylaws, or other
agreements, as to action in Indemnitee’s official capacity, in any court in
which a proceeding is brought, and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased acting as an agent of the Company and shall inure to
the benefit of the heirs, executors, administrators and assigns of Indemnitee.
The obligations and duties of the Company to Indemnitee under this Agreement
shall be binding on the




--------------------------------------------------------------------------------




Company and its successors and assigns until terminated in accordance with its
terms. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the MGCL, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Charter, Bylaws, and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, by
Indemnitee shall not prevent the concurrent assertion or employment of any other
right or remedy by Indemnitee.
13.Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
an officer of the Company; or (b) one (1) year after the final termination of
any proceeding, including any appeal then pending, in respect to which
Indemnitee was granted rights of indemnification or advancement of expenses
hereunder.


No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee’s estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
14.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.


15.Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.


16.Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (a) the validity, legality
and enforceability of the remaining provisions of the Agreement (including
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby; and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable, and to give effect to Section 15 hereof.




--------------------------------------------------------------------------------






17.Amendment and Waiver. No supplement, modification, amendment, or cancellation
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.


18.Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.


19.Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Maryland, as applied to contracts between
Maryland residents entered into and to be performed entirely within Maryland.


20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.


21.Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.


22.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Bylaws, the
MGCL and any other applicable law, and shall not be deemed a substitute
therefor, and does not diminish or abrogate any rights of Indemnitee thereunder.


[Signature page follows]






--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.
 
DuPont Fabros Technology, Inc.
          _____________________________
Name: Lammot J. du Pont
Title: Chairman of the Board


Address: 1212 New York Avenue, NW
Suite 900
Washington, D.C., 20005
 
INDEMNITEE
          _____________________________
[OFFICER]
          [TITLE]


Address: c/o 1212 New York Avenue, NW
Suite 900
Washington, D.C., 20005







